Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Cherewyk et al. (US 2018/0313182), as discussed in the action dated 3/29/22.
The prior art of record fails to disclose, alone or in combination, the key features of “a wellhead receiver connected to the wellhead, wherein the wellhead receiver comprises a drone compartment, and a drone compartment entrance in communication with the drone compartment, wherein the drone manipulating arm is configured to deposit the drone through the drone compartment entrance into the drone compartment” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “a moveable cart supporting the platform and the drone manipulating arm, the moveable cart being configured to permit movement of the platform and the manipulating arm relative to the first wellbore; wherein the platform and the manipulating arm are configured to be moved from a first position to a second position” in combination with the other limitations currently presented in the combination of claim 11.
The prior art of record fails to disclose, alone or in combination, the key features of “defining a red zone that represents an area of unacceptable safety for an untrained person around the wellbore” and “the drone magazine is located outside the red zone prior to the step of selecting the drone from the drone magazine containing the plurality of drones” in combination with the other limitations currently presented in the combination of claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676